RICHARD D. EMERY
                          EMERY CELLI BRINCKERHOFF & ABADY LLP                                  DIANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D. BRINCKERHOFF                          ATTORNEYS AT LAW                            EMMA L. FREEMAN
JONATHAN S. ABADY                     600 FIFTH AVENUE AT ROCKEFELLER CENTER                    DAVID BERMAN
EARL S. WARD                                         10TH FLOOR                                HARVEY PRAGER
                                             NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                               SCOUT KATOVICH
HAL R. LIEBERMAN                                                                               NICK BOURLAND
                                                TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                         ANDREW K. JONDAHL
                                                FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                            ANANDA BURRA
                                                 www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                               MAX SELVER
KATHERINE ROSENFELD
DEBRA L. GREENBERGER
ZOE SALZMAN
SAM SHAPIRO



                                                              April 24, 2020

    Hon. Rachel P. Kovner
    United States District Judge
    Hon. Roanne L. Mann
    United States Magistrate Judge
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

            Re:      Hassan Chunn et al. v. Warden Derek Edge, 20 Civ. 1590

    Dear Judge Kovner and Judge Mann,

             Along with the Cardozo Civil Rights Clinic, and Alexander A. Reinert, we represent
    Petitioners in the above the above-referenced case. With apologies to the Court for the late hour
    of this filing, we write to inform the Court of two other discovery disputes, in the hope that Judge
    Mann could address them with the parties during tomorrow’s already scheduled teleconference.
    The first issue involves the duration and protocol for the Rule 30(b)(6) deposition scheduled for
    Monday, April 27, 2020. The second issue involves Petitioners’ request that Respondent
    supplement his production consisting of electronic requests for medical care made by people
    incarcerated at the MDC (the “electronic sick-call requests”) to also include paper sick-call
    requests.

             First, Petitioners are scheduled to take a Rule 30(b)(6) deposition of two witnesses
    designated by Respondent on Monday, April 27, 2020, per Judge Kovner’s April 14, 2020 Order.
    ECF 43. On April 21, 2020, Respondent identified the two witnesses for the deposition and
    indicated which topics each would address. He also requested some clarifications on the topics
    listed in the notice, and suggested that the testimony of each deponent be limited to four hours.
    On April 22, 2020, Petitioners responded, providing the requested clarification, and suggesting
    instead that the testimony of Ms. Vasquez, the witness identified to address the vast majority of
    the topics, be limited to six hours and the testimony of the other witness, Ms. King, be limited to
    two hours. Additionally, in an attempt to prevent the need for the Court’s intervention during the
    deposition, Petitioners asked Respondent to agree that only form objections and instructions on
    privilege were permitted during the course of the deposition, and that Respondent would not
    object or instruct witnesses not to answer on the ground that a question exceeded the scope of the
EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 2

Rule 30(b)(6) notice. Instead, Petitioners would agree that Respondent could move to strike any
portion of the deposition on the ground that the question was outside the topics listed in the
notice. In response, Respondent proposed a four hour deposition for Ms. Vasquez and a two hour
deposition for Ms. King, despite having initially suggested a total of eight hours for the total
deposition time, and rejected Petitioners’ suggestion on the protocol for objections. Finally,
Petitioner proposed to reduce the duration of Ms. Vasquez’s deposition to five hours if
Respondent would agree to the previously proposed protocol for objections, which Respondent
rejected.

        While Petitioners plan to limit their questioning of the witnesses to the topics set out in
the notice, we remain concerned that the parties will disagree as to whether particular lines of
questioning fall within the noticed topics. As the Court is aware, this is a common area of dispute
at 30(b)(6) depositions. Petitioners’ proposed protocol would likely obviate the need to involve
the Court in disputes during the deposition, which would also serve to lessen the total amount of
time the witnesses would need to be made available. Furthermore, Petitioners’ suggested six
hours for witness Vasquez (or five, with the proposed objection protocol) and two hours for
witness King is well within the durational limits contemplated by the Federal Rules. Sabre v.
First Dominion Capital, LLC, No. 01-CV-2145, 2001 WL 1590544, at *1 (S.D.N.Y. Dec. 12,
2001) (“[f]or purposes of this durational limit [of Fed. R. Civ. P 30(d)(2)], the deposition of each
person designated under Rule 30(b)(6) should be considered a separate deposition.’”) (quoting
2000 Advisory Committee Notes to Fed. R. Civ. P. 30(d)(2)); Woelfle v. Black & Decker (U.S.)
Inc., No. 18-CV-486, 2020 WL 1180749, at *2 (W.D.N.Y. Mar. 12, 2020). Petitioners request
that the Court instruct the parties that any objection that a question is outside the scope of the
Rule 30(b)(6) notice is preserved without the need for contemporaneous objection, and that no
such objections or instruction not to answer shall be made during the course of the deposition.
Petitioners also request that they be permitted to question Ms. Vasquez for up to five hours (or
six hours if without the requested instruction) and Ms. King for up to two hours.

        Second, Petitioners request that Respondent produce paper sick-call requests for medical
care made by people incarcerated at the MDC from March 13, 2020 to April 13, 2020. This
production would supplement Respondent’s prior production of electronic sick-call requests for
the same time period. Respondent’s first production contained 888 electronic sick-call requests,
with 16.5% of the requests reporting at least one COVID symptom. The Court previously
ordered Respondent to produce only electronic sick-call requests, after Respondent objected to
Petitioners’ request for all sick-call requests and Petitioners agreed to accept only electronic
requests in an effort to resolve the dispute. ECF 43 at 4. At that time, it was also Petitioners’
understanding that all sick-call requests were ultimately made and logged electronically. Since
the Court’s April 14, 2020 Order, and in particular during yesterday’s inspection at the MDC
with Dr. Venters, it has become apparent that many people in the MDC are requesting medical
care using the paper sick-call request forms available on the housing units. Yesterday, Dr.
Venters spoke to a number of incarcerated people who reported filling out the paper sick-call
requests to seek medical care. Because the entire facility has been on lockdown since April 1st,
people have limited access to email. Counsel also observed collection boxes on the housing units
designated for “sick-call requests” indicating a central place where these paper forms are
normally deposited and presumably collected.
EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 3

         With this additional information about the prevalence of paper sick-call requests, it is
critical that Dr. Venters review both the electronic sick-call requests already produced and the
paper sick-call requests not yet produced. Otherwise, he will lack important information about
the true nature and amount of requests for medical care in the MDC over the past month. If the
current sick-call documents represent only a fraction of the total requests, or are skewed to only
include electronic requests made by individuals well enough to leave their cells and access email,
this data is important for Dr. Venters’ evaluation.

         In response to Petitioners’ request for the paper sick-call requests made on April 23, 2020
at 2:45pm, Respondent initially did not respond, and after a second request today, has now
agreed to confer with BOP and then Petitioners. But Respondent could not provide a timeframe
for its inquiry or its response. Respondent previously asserted that there may be a burden
associated with producing the paper sick-call requests. Petitioners therefore respectfully request
that the Court direct Respondent to produce the paper sick-call records by a date certain, or
should he continue to object based on burdensomeness, to explain by Monday, April 27, 2020:
(i) where the paper sick-call requests are maintained, (ii) the number and identity of the MDC
personnel who are designated to receive paper sick-call requests, (iii) whether personnel who
receive such requests save them in a centralized location, and (iv) the burden that would be
involved in providing copies of the paper sick-call requests.


                                                      Respectfully Submitted,
                                                             /s
                                                      Katherine Rosenfeld


cc:    All Counsel (via ECF)
